327 F.2d 128
GOLD SEAL CREAMERY, INC. and Lumbermens Mutual CasualtyCompany, Appellants,v.Mrs. Rubye L. BISCO, Appellee.
No. 20567.
United States Court of Appeals Fifth Circuit.
Jan. 29, 1964, Rehearing Denied March 3, 1964.

Robert E. Leake, Jr., of Hammett, Leake & Hammett, New Orleans, La., for appellants.
Edward J. Boyle, Jr., New Orleans, La., Frank S. Craig, Jr., of Kizer, Heaton, Craig & Cangelosi, Baton Rouge, La., for appellee.
Before HUTCHESON and BELL, Circuit Judges, and BREWSTER, District judge.
PER CURIAM.


1
The appellants are appealing from an adverse judgment awarding the appellee damages for personal injuries to herself and for the death of her husband arising out of a collision involving the creamery's truck and the appellee's automobile.


2
The trial was before the court without a jury.  The portion of the judgment awarding damages for the appellee's own personal injuries is not questioned.  The only basis of the appeal is that the appellee failed to prove that the collision on May 26, 1959 was the proximate cause of her husband's subsequent gangrene and leg amputation and of his death that followed on September 25, 1959.


3
The question raised involves a pure fact issue.  While the matter was sharply contested by appellants, there was evidence, direct and circumstantial, expert and non-expert, to support the trial court's findings of fact and conclusions of law and his judgment entered in this case.


4
The judgment is affirmed.